     Case 2:18-cv-13556-SM-KWR Document 153-2 Filed 06/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

KHOLKAR VISHVESHWAR GANPAT,               *                   CIVIL ACTION
    Plaintiff,                            *
                                          *                   NO. 18-13556 “E” (4)
VERSUS                                    *
                                          *                   JUDGE SUSIE MORGAN
EASTERN PACIFIC SHIPPING PTE. LTD.,       *
d/b/a “EPS”,                              *                   CHIEF MAGISTRATE JUDGE
       Defendant.                         *                   KAREN WELLS ROBY
*******************************************

                         MEMORANDUM IN SUPPORT OF
                   SECOND MOTION FOR EXTENSION OF DEADLINE

MAY IT PLEASE THE COURT:

       Kholkar Vishveshwar Ganpat (“Plaintiff”) respectfully requests issuance of an Order granting

him an additional extension of time through November 17, 2020 to effect foreign service of process

in the Republic of Singapore upon Eastern Pacific Shipping Pte. Ltd. (“Defendant”).

       Undersigned counsel is informed that the service package was dispatched to the State

Department on March 31, 2020, which was during initial phase of the Corona virus quarantine. That

quarantine of U.S. Government offices continues to this day (as does this Court’s own visitor

restrictions and trial continuances). Plaintiff cannot with any reasonable degree of certainty predict

whether the date of service in Singapore will occur before the existing July 17, 2020 service

deadline. Therefore, Plaintiff respectfully requests a second extension of one hundred twenty (120)

days until November 17, 2020.

       If service is completed sooner, Plaintiff will promptly report its accomplishment to the Court.
Case 2:18-cv-13556-SM-KWR Document 153-2 Filed 06/26/20 Page 2 of 2



                               Respectfully submitted,

                                /s/ Richard M. Martin, Jr.
                               Richard M. Martin, Jr., TA, LA Bar #8998
                               Lamothe Law Firm, LLC
                               400 Poydras Street, Suite 1760
                               New Orleans, LA 70130
                               Telephone: (504) 704-1414
                               E-Mail: rmartin@lamothefirm.com

                        And:   Alejandro J. Gonzalez, FL Bar #015293
                               Law Office of Alejandro J. Gonzalez
                               199 E. Flagler Street, Suite 610
                               Miami, FL 33131
                               Telephone: (877) 413-4448
                               E-Mail: alex@agonzalezlaw.com
                               Counsel for Plaintiff pro hac vice
